Case 1:16-cr-20897-PAS Document 202 Entered on FLSD Docket 10/09/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 16-20897-CR-SEITZ

  UNITED STATES OF AMERICA

                v.

  PRINCESS CRUISE LINES, LTD.,

         Defendant.
                                           /

        UNOPPOSED MOTION BY PRINCESS CRUISE LINES, LTD. TO EXTEND
             DEADLINE TO COMPLY WITH COURT ORDER [DE 200]

         Princess Cruise Lines, Ltd., the wholly owned subsidiary of Carnival Corporation & plc

  (“Carnival Corp.”), respectfully moves for an extension of time to respond to the Court’s Order

  dated September 8, 2020 [DE 200]. The Court’s Order directed Carnival Corp. to provide the

  CAM, TPA, and ECP Interested Parties on or before October 9, 2020, certain information about

  Carnival Corp.’s preparations, in accordance with its Pause Priorities Plan, to resume guest cruises

  on Covered Vessels. Carnival Corp. shared a draft response to the Court’s Order with the CAM,

  and after discussions with the CAM, Carnival Corp. respectfully requests an extension until

  October 14, 2020 at 12:00pm to provide the information to the CAM, TPA, and Interested Parties.

         Carnival Corp. has conferred with the United States, the CAM, and the Office of Probation

  about this request for an extension, and they do not object to the extension.

         Dated: October 9, 2020
         Miami, Florida


                                                Respectfully submitted,

                                                MARKUS/MOSS PLLC
                                                By: /s/ David Oscar Markus
                                                David Oscar Markus (FBN 119318)
                                                dmarkus@markuslaw.com
                                                   1
Case 1:16-cr-20897-PAS Document 202 Entered on FLSD Docket 10/09/2020 Page 2 of 2




                                     40 N.W. Third Street
                                     Penthouse One
                                     Miami, FL 33128
                                     Tel: (305) 379-6667

                                     and

                                     David N. Kelley (pro hac vice)
                                     DECHERT LLP
                                     1095 Avenue of the Americas
                                     New York, New York 10036
                                     Tel.: (212) 698-3500

                                     Attorneys for Defendant




                                        2
